Citation Nr: 0814650	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to emphysema claimed as due to exposure to a 
noxious gas and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claims for service 
connection for emphysema and a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  He perfected an appeal as to both 
matters.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.  During his hearing, and in a signed statement 
dated at the time, the veteran withdrew his appeal of his 
claim for a TDIU.  As such, the Board will confine its 
consideration to the issue as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for emphysema that he 
variously attributes to his exposure to a noxious gas or 
asbestos in service.  

During his Board hearing, and in written statements in 
support of his claim, the veteran said that while stationed 
at Fort Benning, Georgia, in approximately the late spring, 
summer, or early fall of 1965, he participated in a volunteer 
program over a three month period.  He said the program 
involved volunteers entering a gas chamber and remaining as 
long as possible without using a gas mask, after which they 
could use their gas masks (see hearing transcript at pages 4 
and 9).  The veteran said that while in the chamber his face 
and nose burned before he used the mask.  He said he went 
into the chamber once a month for three months.  After the 
program, he said he experienced some shortness of breath on 
exertion while performing regular army duties on the field.  
The veteran also believed he was exposed to asbestos, 
evidently from the lining in pipes in his barracks (Id. at 
4).  Results of chest x-rays taken when the veteran was 
examined for discharge in February 1966 were negative.  

However, according to a May 1966 private radiology report of 
an x-ray of the veteran's chest taken approximately two 
months after his discharge and in conjunction with his job at 
an ammunitions arsenal, he had a calcified mass in the left 
hilar.  The veteran testified that he was told he had a spot 
on his lung, underwent no follow up medical treatment, and 
worked at the arsenal for ten years until he was laid off 
(Id. at 13).

VA and private medical records, dated from 2001 to 2008, 
include a March 2001 VA pulmonary consultation report.  It 
was noted that the veteran denied a history of smoking but 
worked in a military ammunition plant for ten years where he 
might have been exposed to chemical fumes or organic dust.  
He said chest x-rays taken in 1966 and 1998 showed some spots 
on his lungs.  Further tests were ordered to rule out chronic 
obstructive pulmonary disease or coal worker's 
pneumoconiosis.  When seen in the pulmonary clinic in June 
2001, it was noted that the veteran brought the September 
1998 chest x-ray.  A current chest x-ray showed a perihilar 
calcified mass in the left lung described as unchanged since 
1998 and thought to probably be an old granuloma with no 
evidence of malignancy.

The evidence of record also includes a May 2005 signed 
statement from S.K.N., M.D., to the effect that the veteran 
had a recent chest x-ray that showed emphysema.  It was noted 
that the veteran never worked in the coal mines or smoked 
tobacco products and had a history of exposure to a gas he 
was unable to identify while in training for the military.  
Dr. S.K.N. stated that he was "unable to exclude the 
possibility this exposure may have contributed to the 
[veteran's] emphysema".

In September 2005, a VA physician's assistant noted that the 
veteran had emphysema, was exposed to noxious gas in 1965 in 
service, and never smoked or was exposed to a coal mine.  The 
physician's assistant opined that it was at least as likely 
as not that this could be the cause of his emphysema.  It was 
also noted that the veteran had extensive asbestos exposure 
in service.

A January 2008 private report of an x-ray of the veteran's 
chest reflects a history of asbestos exposure and described 
old granulomatous disease with calcification in the hilar 
region, coronary artery calcifications, and prominent 
cholelithiasis.  A February 2008 private report of a computed 
tomography (CT) of the veteran's chest includes an impression 
of previous granulomatous disease with a large calcified left 
hilar lymph node.  A February 2008 signed statement from 
F.W.C., M.D., indicates that the veteran was diagnosed with 
granulomatous diease with a large calcified left hilar lymph 
node.

The Board is of the opinion that some further effort should 
be made to obtain any available information regarding the 
volunteer program in which the veteran claimed to participate 
at Fort Benning that exposed him to noxious gas.  As well, he 
should be afforded a VA examination to determine the etiology 
of any diagnosed pulmonary disorder found to be present. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In December 2005, the RO provided the veteran with the 
requisite written notice and a questionnaire regarding his 
claim for service connection for emphysema "due to exposure 
to Asbestosis".  However, he was not provided with similar 
notice regarding his claim for service connection for 
emphysema as due to exposure to noxious gas.  The Board 
believes this should be done.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), regarding his 
claim for service connection for 
emphysema as due to exposure to 
noxious gas, that includes an 
explanation as to the information 
or evidence needed to establish 
an effective date and disability 
rating for the claim on appeal, 
as outlined by the court in 
Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO/AMC should contact the 
Department of the Army and any 
other appropriate federal agency 
to determine if the veteran was 
exposed to noxious gas, 
particularly at Fort Benning, 
Georgia, in 1965.  Specifically, 
the RO/AMC should request any 
available information regarding 
volunteer tests that involved use 
of a gas chamber and were 
performed during any three-month 
period during the late spring, 
summer, or earlier fall of 1965 
at Fort Benning, Georgia.  If any 
records are unavailable, a note 
to that effect should be placed 
in the claims file and the 
veteran and his representative so 
advised in writing.

3.	Then, the veteran should be 
scheduled for a VA examination by 
an appropriately specialized 
physician to determine the 
etiology of any pulmonary 
disorder found to be present.  A 
complete history of the claimed 
disorder should be obtained form 
the veteran, including any post-
service occupational history of 
noxious gas exposure.  All 
indicated tests and studies 
should be performed and all 
clinical findings reported in 
detail

a.	The examiner should be 
requested to provide an 
opinion concerning the 
etiology of any diagnosed 
pulmonary disorder found to 
be present, e.g., emphysema, 
granulomatous lung disease, 
to include whether it is at 
least as likely as not 
(i.e., at least a 50-50 
degree of probability) that 
any such disorder currently 
noted was caused by, or 
related to, the findings 
noted in May 1966 radiology 
report (calcified mass left 
hilar) or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 
50-50 probability).  If such 
an opinion cannot be 
provided with resorting to 
speculation, the examiner 
should so state.  If 
possible, the examiner 
should enter an opinion as 
to whether the mass found in 
May 1966 was as likely as 
not present at the time of 
separation given its size 
and context.  Again, if a 
determination cannot be made 
without resort to 
speculation, that should be 
noted.

b.	If any such currently 
diagnosed pulmonary disorder 
is found to be related to 
the findings noted in the 
May 1966 chest x-ray report, 
the examiner is requested to 
render an opinion as to 
whether it is at least as 
likely as not (i.e., at 
least a 50-50 degree of 
probability) that the 
current findings and those 
noted in the May 1966 x-ray 
report were caused by 
military service (including 
purported exposure to 
noxious gas), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

c.	A complete rationale should 
be provided for all opinions 
expressed.  In rendering an 
opinion, the examiner is 
particularly requested to 
address the opinion rendered 
by Dr. S.K.N. in May 2005 
(to the effect that he was 
unable to exclude the 
possibility that exposure to 
noxious case in service may 
have contributed to the 
veteran's emphysema).  The 
veteran's claims file should 
be made available to the 
examiner in conjunction with 
the examination, and the 
examination report should 
indicate whether the 
examiner reviewed the 
veteran's medical records.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

4.	Thereafter, the RO should 
readjudicate the veteran's claim 
for service connection for 
emphysema claimed as due to 
exposure to noxious gas or 
asbestos.  If the benefits sought 
on appeal remain denied, the 
veteran and his representative 
should be provided with a 
supplemental statement of the 
case (SSOC).  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant nee take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



